PER CURIAM.
The sentence imposed against the appellant is a departure sentence, Robinson v. State, 520 So.2d 1 (Fla.1988), but no reasons for departure were given. Accordingly, we vacate the sentence and remand for resentencing. Because the sentencing transcript reveals that the trial judge did not know that he was imposing a departure sentence, on remand he may consider a departure sentence. See State v. Betancourt, 552 So.2d 1107 (Fla.1989). The trial court is directed to give the appellant credit for all time served as of the date of resen-*775tencing. See Brown v. State, 584 So.2d 209 (Fla.1991).
BOOTH, BARFIELD and ALLEN, JJ., concur.